Exhibit 10(a)


General Electric Company Annual Executive Incentive Plan


(As amended and restated effective January 1, 2020)


I. Purpose


The General Electric Company Annual Executive Incentive Plan (“the “Plan”) is an
annual performance-based bonus plan that incentivizes and rewards eligible
executive leaders of the Company for delivering on financial, operating and
strategic goals of their business during a Plan Year.


II. Eligibility


The Company has the sole discretion to determine who is eligible to participate
in the Plan. It is expected, however, that the following principles shall
normally apply.


Eligibility shall generally be limited to employees who (i) are assigned to a
job band at the Executive Band level or above in a participating country, (ii)
are compensated through the Company’s payroll and (iii) receive written
notification of their eligibility from the Company. To remain eligible,
employees must remain so employed for the entire Plan Year and through the date
in the following year that awards are paid under the Plan (the “Active
Employment Requirement”).


In its sole discretion, the Company may waive the Active Employment Requirement
in any case it deems appropriate, so long as the eligible employee remained so
employed (as an eligible employee) for a minimum of three consecutive months
during the Plan Year. For example, the Active Employment Requirement could be
waived for otherwise eligible employees who:


(1) are on an approved leave of absence during the Plan Year;
(2) are newly hired or newly promoted into the Executive Band or higher
positions before October 1st of the Plan Year;
(3) terminate employment during the Plan Year due to death, Disability,
Retirement or involuntary termination without Cause; or
(4) become ineligible to participate in the Plan during the Plan Year as the
result of a transfer to a nonparticipating affiliate or to an ineligible
position.


Any awards made in connection with a waiver of the Active Employment Requirement
shall be prorated as determined by the Company in its sole discretion. No
proration shall apply for the period of any approved leave of absence.


An otherwise eligible employee who gives notice of his or her intention to
resign or who participates in another Company-sponsored bonus or incentive plan
(for the entire Plan Year) is ineligible to receive an award under this Plan.


Receipt of an award (including an award that is deferred) for one Plan Year does
not create a right to an award for any other Plan Year. All awards (including
the amounts thereof) are made at the sole discretion of the Company, regardless
of the individual’s, business’s or Company’s performance.


1



--------------------------------------------------------------------------------

Exhibit 10(a)


III. Awards


The Company shall determine each eligible employee’s award under the Plan as
follows:


Individual Target


Prior to or at the beginning of each Plan Year, each eligible employee’s target
award amount (the “Individual Target”) is determined by the Company in its sole
discretion. The Individual Target is based on the eligible employee’s job band
and is equal to a percentage of the eligible employee’s base salary as of
December 31st of the Plan Year. For example, the Individual Targets for the 2020
Plan Year are generally as follows:


Executive Band
Senior Executive Band
Officer
35%
70%
100%



For eligible employees who experience a change in band (among the three bands
listed above), the Individual Target will be adjusted to reflect the number of
days during the Plan Year in each band. Any Individual Target may be changed by
the Company from time to time in its sole discretion. Being assigned an
Individual Target does not guarantee that a bonus of any amount will be awarded.


Business Performance Target


At the beginning of each Plan Year, the financial, operating and strategic goals
for each business (and Corporate as a business) are determined by the Management
Development and Compensation Committee of the General Electric Company Board of
Directors (the “MDCC”). Based on these performance goals, a threshold, target
and maximum level of performance for each business is established by the MDCC,
along with a related payout percentage. The MDCC then determines the weighting
of these goals and payout percentages to set the “Business Performance Target”
for each business.


Business Performance Factor


After the end of the Plan Year, the MDCC will assess each business’s
quantitative performance against its Business Performance Target and qualitative
performance in risk management, compliance and other areas. In assessing overall
business performance, the MDCC may (in its discretion) take into account the
impact of external market conditions, corporate transaction activity and other
considerations. This assessment is used by the MDCC to determine an overall
percentage by which the Individual Target of each eligible employee within that
business shall be adjusted (the “Business Performance Factor”).


If an eligible employee has transferred employment from one Company business to
another during a Plan Year (while remaining an eligible employee), his or her
Business Performance Factor will be adjusted based on when such transfer occurs.
If the transfer of employment occurs during the first quarter of a Plan Year,
only the Business Performance Factor of the eligible employee’s second business
shall be used.


2



--------------------------------------------------------------------------------

Exhibit 10(a)


Conversely, if the transfer of employment occurs during the last quarter of a
Plan Year, only the Business Performance Factor of the first business shall be
used. If the transfer of employment occurs during the second or third quarter of
a Plan Year, the average Business Performance Factor of both businesses shall be
used.


Individual Performance Factor


Finally, each eligible employee’s people leader will determine (subject to
approval by the MDCC) a further factor by which to adjust his or her Individual
Target based on his or her individual and/or team performance, leadership, risk
management, compliance, integrity and other factors (the “Individual Performance
Factor”). These determinations may not permit the size of the business’s bonus
pool (the sum of Individual Targets for its eligible employees, as adjusted for
the Business Performance Factor) to increase.


Other Adjustments


The Company retains complete discretion to further adjust the award amount for
any individual for any reason (except that, for the avoidance of doubt, the MDCC
shall retain any discretion that is not delegated as described in Section V).
For example, the Company may modify award levels to address internal and
external factors related to individual, business unit and Company performance
and current and future projected business conditions, including factors such as
internal parity, industry trends and market competitiveness, retention, dispute
resolution and discipline.


Consistent with the purposes of the Plan, and due to the factors that will be
taken into consideration, while the Company may determine a minimum aggregate
payout amount during the Plan Year, individual awards amounts, if any, will vary
from year to year and will not be determined before or during the Plan Year.


IV. Payment of Awards


Awards under the Plan will be reviewed and approved by the Company following the
end of the Plan Year. All individual awards are subject to review by
successively higher levels of senior management, and review and approval by the
MDCC.


If not deferred, all approved awards will be paid as soon as practicable after
such review, but in any event not later than March 15 of the year following the
Plan Year (or such other date for participating countries outside of the United
States as the Company may determine). Subject to Sections VIII and X, under no
circumstances will an individual’s award under the Plan be considered final
unless and until after it is calculated, determined, and paid to the individual,
and all other conditions are satisfied, including any terms and conditions
applicable to deferred awards. Awards, net of any deferred amounts, will be
issued via Company payroll (in the employee’s local currency) and are subject to
all applicable payroll deductions and tax withholdings.


V. Administration and Interpretation


The Plan shall be administered by the MDCC, who shall have the full power to
construe and interpret the Plan in its sole discretion, including exercising any
and all authority and responsibility given to the Company in this document
(including the Appendix).


3



--------------------------------------------------------------------------------

Exhibit 10(a)


Without limiting the foregoing, the MDCC shall have the power to:


(1)
determine who is eligible to participate in the Plan;

(2)
determine whether to waive the Active Employment Requirement for any individual;

(3) determine Individual Targets;
(4) establish the performance goals for each business (including Corporate) and
its Business Performance Target;
(5) determine the Business Performance Factor for each business;
(6) adjust each business’s Business Performance Target and/or Business
Performance Factor to reflect extraordinary or unusual events;
(7) otherwise determine the amount of awards consistent with the terms of the
Plan; and
(8) establish or amend any rules or administrative procedures necessary or
appropriate for Plan administration.


The MDCC may delegate its authority and responsibility under the Plan, except
with respect to the determination of (i) awards for individuals at the level of
Senior Vice President and above and/or (ii) the Business Performance Factor.
Accordingly, the Chief Executive Officer (“CEO”) or the Chief Human Resources
Officer (“CHRO”), or the delegatee of either, may exercise the MDCC’s authority
and responsibility under the Plan with respect to the determination of awards
for individuals at the level of Vice President and below (excluding the
determination of the Business Performance Factor).


Nothing contained in the Plan shall be interpreted or construed as a promise of
employment by the Company for the Plan Year, or any other time period, or a
guarantee of payment of an award.


VI. Severability


The Plan (including any rules or administrative procedures established
hereunder) represents the full and complete understanding between the Company
and eligible employees with regard to terms of the Plan and any awards
hereunder. The terms of the Plan (including any rules or administrative
procedures) shall control in the event of inconsistencies with any other Company
documents or any statements made by Company employees concerning the Plan.


If a final determination is made by a court of competent jurisdiction (or duly
assigned arbitrator) that any provision contained in the Plan is unlawful, the
Plan shall be considered amended in that instance to apply to such extent as the
court/arbitrator may determine to be enforceable, but only to the extent
consistent with the original intent of the drafter. Alternatively, if such a
court/arbitrator finds that any provision contained in this Plan is unlawful --
and that provision cannot be amended, consistent with the original intent of the
drafter, so as to make it lawful -- such finding shall not affect the
effectiveness of any other provision of this Plan.




4



--------------------------------------------------------------------------------

Exhibit 10(a)


VII. Non-Assignability and Accounting


The right to any awards (including any deferred awards) or any other rights
under the Plan, are not assignable in any manner whatsoever (except to the
extent of beneficiary designations made pursuant to established administrative
procedures). Any account created with respect to a deferred award shall be
unfunded, unsecured and shall not constitute a trust for the benefit of any
employee. No employee may create a lien or any other encumbrance on any present
or future interest he or she may have under the Plan.


VIII. Additional Limitations (Clawbacks)


The Plan will be administered in compliance with Section 10D of the Securities
Exchange Act of 1934, as amended, any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which shares of the Company may
be traded, and any Company policy adopted with respect to compensation
recoupment, to the extent the application of such rules, regulations and/or
policies is permissible under applicable local law. This Section VIII will not
be the Company’s exclusive remedy with respect to such matters.


IX. Deferrals


Eligible employees who are employed within the United States may elect to defer
awards that may be granted under the Plan. All deferred awards shall be
administered in accordance with established administrative procedures, including
procedures relating to election requirements, the manner in which deferred
awards may be invested and the time and form in which they are distributed. Such
procedures are described in the Appendix.


X. Amendment & Termination


The Plan is offered at the sole discretion of the Company, which reserves the
right to modify, adjust, change, or terminate the Plan at any time and for any
reason. Any amounts that have been paid under the Plan are subject to
modification, adjustment, change or termination only as described in Section
VIII. Any amounts that have been deferred under the Plan are subject to
modification, adjustment, change or termination only as described in Section
VIII or as agreed upon by the employee (or beneficiary), and in each case only
as permitted by the Appendix.


XI. Dispute Resolution


Questions or concerns related to the Plan or any Plan awards should be addressed
to the employee’s Human Resources Manager or business Compensation Manager. Any
formal employee-initiated dispute relative to the Plan or awards will be
addressed pursuant to the Company’s then current applicable internal grievance
or alternative dispute resolution program, including any final and binding
arbitration procedure, consistent with applicable laws and regulations.






5



--------------------------------------------------------------------------------

Exhibit 10(a)


XII. Additional Terms


Plan Effective Date and Plan Year:


The Plan is effective as of January 1, 2018, and will run January 1st through
December 31st of 2018 and each year thereafter (the “Plan Year”) until such time
that the Plan is modified, superseded or terminated.


Company:


“Company” shall mean the General Electric Company and any affiliates (companies
or business entities in which General Electric Company has a 50% or more
interest) that participate in the Plan, except as provided in the Appendix or
otherwise noted.


Applicable Law:


The place of administration of the Plan shall be deemed within the State of New
York. The Plan shall be governed by and construed in accordance with the laws of
the State of New York, without regard to conflicts of law provisions therein, to
the extent permissible under applicable local law.


Awards that are not deferred are intended to be exempt from Section 409A of the
Internal Revenue Code, and awards that are deferred are intended to be fully
compliant with Section 409A. In each case, the Plan shall be administered and
interpreted in a manner consistent with such intent, including in a manner that
avoids the imposition of penalties under Section 409A.


Cause:


“Cause” means, as determined in the sole discretion of the Company, an eligible
employee’s:


(1) breach of the Employee Innovation and Proprietary Information Agreement or
any other confidentiality, non-solicitation, or non-competition agreement with
the Company or breach of a material term of any other agreement between the
eligible employee and the Company;
(2) engagement in conduct that results in, or has the potential to cause,
material harm financially, reputationally, or otherwise to the Company;
(3) commission of an act of dishonesty, fraud, embezzlement or theft;
(4) conviction of, or plea of guilty or no contest to a felony or crime
involving moral turpitude;
(5) failure to perform satisfactorily the assigned duties of the eligible
employee’s position after receiving written notification of the failure from the
eligible employee’s manager; or


6



--------------------------------------------------------------------------------

Exhibit 10(a)


(6) failure to comply with the Company’s policies and procedures, including, but
not limited to, The Spirit and Letter or the Fair Employment Practices Policy.

Disability:


For eligible employees employed in the United States, “Disability” shall mean
separating from service with the Company after becoming eligible for disability
benefits under the GE Long-Term Disability Plan. For eligible employees employed
outside of the United States, “Disability” shall have the definition provided in
such employing country’s disability plan.


Retirement:


For eligible employees employed in the United States, “Retirement” shall mean
separating from service with the Company on or after age 60. For eligible
employees employed outside of the United States, “Retirement” shall have the
definition provided in such employing country’s retirement plan.


Overpayment:


To the extent permitted under applicable law, in the event that a Plan
participant receives an overpayment or otherwise owes the Company money which
has not been repaid during the course of or at the conclusion of employment with
the Company, the Company reserves the right to adjust any award under the Plan
by the amount of the overpayment or to otherwise recover the overpayment by any
lawful means. If such deductions are insufficient, the employee will be required
to reimburse the Company for the balance, unless expressly waived by the
Company.






7



--------------------------------------------------------------------------------

Exhibit 10(a)




APPENDIX
 
ADMINISTRATIVE PROCEDURES FOR THE GENERAL ELECTRIC COMPANY ANNUAL EXECUTIVE
INCENTIVE PLAN
(Effective commencing with the 2018 Plan Year)


Section 1.    HISTORY AND APPLICABILITY OF PRIOR RULES


Prior to 2011, incentive compensation was payable under the GE Incentive
Compensation Plan. For 2011 through 2017, incentive compensation was payable
pursuant to independent Company action, which included a prior iteration of the
GE Annual Executive Incentive Plan for 2015 through 2017.


The rules associated with deferrals of allotments payable under the GE Incentive
Compensation Plan (including participant election requirements, the manner in
which deferred incentive compensation allotments may be invested and the time
and form in which they are distributed) are reflected in the GE Incentive
Compensation Plan document and various administrative procedures (collectively,
the “Prior Rules”). The Prior Rules include, but are not limited to, the Special
Administrative Procedures for the GE Incentive Compensation Plan to Ensure
Compliance with Code Section 409A (the “Special Procedures”).


When the Company ceased awarding incentive compensation under the GE Incentive
Compensation Plan and began awarding it pursuant to independent Company action,
the Company, through the action of the Senior Vice President, Human Resources,
specifically made the Prior Rules applicable to deferrals of allotments pursuant
to independent Company action.


These procedures are effective with respect to all awards made under the Annual
Executive Incentive Plan for the 2018 plan year and later. The Special
Procedures (which are partially repeated below in Section 2) are also effective
for all such awards. The Prior Rules continue to be effective for awards made
for earlier years.


Section 2.    DEFERRAL OF AWARDS


2.1. In General


A participant may elect to defer any award for which he or she is eligible. For
this purpose, awards under the Plan shall be considered “New Allotments” under
the Special Procedures. For convenience, certain rules in the Special Procedures
applicable to “New Allotments” are repeated in the remainder of this Section 2.


2.2. Elections


Elections to defer awards (including elections under Subsection 2.3 as to the
form in which such deferred awards will be paid) shall be made no later than the
end of the year preceding the year for which the award is made, in accordance
with established administrative procedures. All such elections shall be
irrevocable.


8



--------------------------------------------------------------------------------

Exhibit 10(a)


2.3. Available Forms


A participant may choose to receive a deferred award in a lump sum or in
installments of either 10, 15 or 20 years. If no election as to the form of
payment is made in accordance with established administrative procedures,
payments shall be made in 10-year installments.


2.4. Commencement


Payment of deferred awards (including any interest or dividend equivalents
allocable thereto) shall commence on April 1 of the year following Separation
from Service, or as soon thereafter as is practicable; provided, however, that
in the case of a Specified Employee, no payments shall be made during the first
six months following Separation from Service.


2.5. Re-employment


Any re-employment after Separation from Service shall be disregarded in
determining whether deferred awards commence to be paid (or continue to be
paid).


2.6. Death


If a participant dies before all payments of a deferred award have been made,
payments shall continue to the beneficiary or beneficiaries at the same time and
in the same form as if the participant had lived.


2.7. Compliance with Code Section 409A


The rules in this Section 2 are intended to ensure that the Plan complies with
Internal Revenue Code Section 409A and applicable guidance thereunder, and the
Plan shall be administered and interpreted in a manner consistent with such
intent.


Without limiting the foregoing:


(a) The rules in this Section 2 override anything to the contrary either in the
Plan, any other administrative procedures or the communications and election
materials provided to participants in the course of administering the Plan.


(b) Under no circumstances shall a scheduled payment of a deferred award be
accelerated, nor shall a subsequent deferral be permitted with respect to such
amounts.


2.8. Definitions


For purposes of this Section 2, the following terms have the designated
meanings:


“Company” means General Electric Company.


"Separation from Service" means a participant's termination of employment with
the Company and all Affiliates (defined for this purpose as any company or
business entity


9



--------------------------------------------------------------------------------

Exhibit 10(a)


in which the Company has a 50% or more interest whether or not a participating
employer in the Plan); provided that Separation from Service for purposes of the
Plan shall be interpreted consistent with the requirements of Code Section 409A
and regulations and other guidance issued thereunder.


"Specified Employee" means a specified employee as described in the Company’s
Procedures for Determining Specified Employees under Code Section 409A, as
amended from time to time.


Section 3.    ACCOUNTING FOR DEFERRED AWARDS


3.1. In General


At the participant’s election, deferred awards will be accounted for in one or
more of the following three media: cash, Standard and Poor’s 500 Index (“S&P
500”) Units or GE common stock (“Stock”) Units.


3.2. Cash


The portion of any award accounted for in cash shall be credited with interest
daily based upon the prior calendar month’s average yield for U. S. Treasury
notes and bonds with maturities of from ten to twenty years.


3.3. S&P 500 Units


The number of S&P 500 Units credited to a participant’s account with respect to
any deferral will be determined by dividing (1) the average closing value of the
S&P 500 Index as reported by Standard and Poor’s during the measurement period
by (2) the dollar amount of the deferral to be accounted for in S&P 500 Units.
The measurement period will be the 20 trading days ending on the date the
Company approves awards under the Plan for the year (and including that date if
it is a trading date).


Each portion of an account hypothetically invested in S&P 500 Units will be
credited quarterly, on GE’s dividend record date for the quarter, with dividend
equivalents (in the form of additional S&P 500 Units) based upon the consecutive
prior calendar quarter's quarterly dividend as reported by Standard and Poor's.


3.4. Stock Units


The number of Stock Units credited to a participant’s account with respect to
any deferral will be determined by dividing (1) the average New York Stock
Exchange closing price of GE common stock during the measurement period by (2)
the dollar amount of the deferral to be accounted for in Stock Units. The
measurement period will be the 20 trading days ending on the date the Company
approves awards under the Plan for the year (and including that date if it is a
trading date).


Each portion of an account hypothetically invested in Stock Units will be
credited quarterly, on GE’s dividend record date for the quarter, with dividend
equivalents (in the form of additional Stock Units) based on the dividend
declared on GE common stock for such quarter.


10



--------------------------------------------------------------------------------

Exhibit 10(a)


If there is any change in the GE common stock represented by any deferred award
or associated dividend equivalents previously credited, whether through merger,
consolidation, reorganization, recapitalization, share distribution in the
nature of a stock dividend, or other change in corporate structure, appropriate
adjustments shall be made, as determined by the Company in its sole discretion,
in the number of shares of GE common stock represented by such deferred
allotments or dividend equivalents.


3.5. Switching


Participants (and beneficiaries) may elect four times each calendar year to
switch the media in which their accounts are hypothetically invested. Switches
will be valued based on (1) the date they are properly effectuated in accordance
with administrative procedures, and (2) the applicable New York Stock Exchange
closing price of GE common stock and/or the closing value of the S&P 500 Index
as reported by Standard and Poor’s.


A switch must involve at least 25% of a participant’s account balance.


3.6. Payments


All payments of deferred awards (including any interest or dividend equivalents
allocable thereto) will be made in cash.


For purposes of making payments, the portion of a participant’s account
hypothetically invested in S&P 500 Units will be valued based on the average
closing value of the S&P 500 Index as reported by Standard and Poor’s during the
20 trading days immediately preceding March 15 of the year the payment is to be
made (and including that March 15 if it is a trading date).


Similarly, the portion of a participant’s account hypothetically invested in
Stock Units will be valued based on the average New York Stock Exchange closing
price of GE common stock during the 20 trading days immediately preceding March
15 of the year a payment is to be made (and including that March 15 if it is a
trading date).


Section 4.    GENERAL CONDITIONS


4.1. Creditable Compensation


Awards under the Plan shall be taken into account as creditable pay under the
Company benefit plans to the same extent and in the same manner that they would
have been had they been paid under the GE Incentive Compensation Plan, or
pursuant to independent Company action.


4.2. Additional Rules


The Company has the sole discretion to interpret and apply these procedures and
may apply other rules and procedures as it deems necessary or appropriate,
including, but not limited to, rules for making deferral elections, valuing and
crediting deferrals, valuing and crediting dividend equivalents, valuing and
making switches, defining applicable measuring periods, determining closing
prices and closing index values and determining


11



--------------------------------------------------------------------------------

Exhibit 10(a)


what days constitute trading days. Such rules may or may not be communicated to
participants, may or may not be reflected in formal administrative procedures,
and may change from year to year. However, no rules or procedures may be applied
that would cause a failure to comply with Code Section 409A.






12

